Mr. Justice Cartwright delivered the opinion of the court: Upon a bill of complaint filed by appellee, Eugene EL Fishburn, a tax-payer of the city of Chicago, the superior court of Cook county perpetually enjoined appellants, said city of Chicago, its mayor, comptroller and clerk, from issuing bonds of said city to the amount of $686,000. The bonds were about to be issued under authority of two ordinances, set forth at length in the bill, for the purpose of building new bridges. No question was raised as to the form or passage of the ordinances, nor was it claimed that they were an improper exercise of municipal power if the city could incur the contemplated indebtedness for any purpose. The ground upon which the injunction was asked was, that the city had' reached and passed the constitutional and statutory limit of munici-' pal indebtedness and had no power to incur further indebtedness or issue additional bonds. The evidence .showed that the fair cash value of all the taxable property in the city for the year 1899, determined by the assessors and set down in the column headed “Full value,” as equalized by the county board of review and the State Board of Equalization, was $1,-725,982,095, and one-fifth part thereof, ascertained by the assessors and set down in the column headed “Assessed value,” as so equalized, was $345,196,419. The indebtedness of the city was $18,565,157.65, exclusive of $4,517,000 of bonds of the city issued in aid of the World’s Columbian Exposition, and $3,250,000 of water certificates payable solely out of the net receipts of the city water works. The question upon which the decision of the case hinges is, whether, in ascertaining the value of the taxable property oE the city by the last assessment, the limit of indebtedness is to be based upon the full value as determined by the assessors, or upon the assessed value, which is one-fifth of the full value. Whether the obligations of the city in the form of bonds issued in aid of the World’s Columbian Exposition should be included in the sum of existing indebtedness is immaterial, for the reason that the indebtedness of the city exclusive of such bonds, andv conceded by appellants, exceeds five per cent of said assessed value, and if they are included and the proposed issue of bonds added, the indebtedness will be very much less than five per cent of the full value. The eminent counsel for the respective parties have dwelt, on the one side, upon the necessities of the city and the insufficiency of its revenues to secure the public safety, convenience and welfare, as requiring the proposed issue of bonds, and on the other side, upon the terrors of the tax-payers and the dread possibilities of municipal obligations and individual bankruptcy overhanging them if the construction contended for by appellants should be adopted. If the city has power to issue the bonds, the question of issuing- them and building the proposed bridges is a matter resting entirely within the discretion of its legislative body, with which we have nothing to do. If the city has no such power, the argument ¿f convenience can only apply to the policy and wisdom of the limitation -imposed by the constitution and statute, and cannot in any manner affect its validity. The errors assigned by appellants must be determined by deciding what the power of the city is, and that can only be done by construction of the constitutional and statutory provisions on the subject. The provision of the constitution limiting the power of cities to incur indebtedness is found in section 12 of article 9, as follows: “No county, city, township, school district or other municipal corporation, shall be allowed to become indebted in any manner or for any purpose, to an amount, including existing indebtedness, in the aggregate exceeding five per centum on the value of the taxable property therein, to be ascertained by the last assessment for State and county taxes, previous to the incurring of such indebtedness. Any county, city, school district, or other municipal corporation, incurring 'any indebtedness as aforesaid, shall before, or at the time of doing so, provide for the collection of a direct annual tax sufficient to pay the interest on such debt as it falls due, and also to pay and discharge the principal thereof within twenty years from the time of contracting the same.” In paragraph 5 of section 1, article 5, of the act for the incorporation of cities and villages, the legislature enacted in statutory form, in connection with the grant to municipalities of the power to borrow money, the same limitation and the provision for the collection of an annual tax, and in the same language as the constitution. This limitation in the constitution and statute is based upon a valuation to be ascertained by the assessment for taxation, and the constitution makes provision for taxes and assessment in section 1 of said article 9, as follows: “The General Assembly shall provide such revenue as may be needful by levying a tax, by valuation, so that every person and corporation shall pay a tax in proportion to the value of his, her or its property—such value to be ascertained by some person or persons, to be elected or appointed in such manner as the General Assembly shall direct, and not otherwise.” The statute for the assessment of property now in force provides that the assessors shall determine the fair cash value of property and set down such value in a column to be headed “Full value,” and shall set down one-fifth part thereof in another column, to be headed “Assessed value,” and all taxes are to be apportioned, computed and spread upon the assessed value so set down. If the value of the taxable property fixed as a basis for the limitation of indebtedness in the constitution is the value ascertained and set down for the purpose of apportioning and extending State and county taxes then the decree was right, but if it means the full value which the statute now requires to be set down in the other column, and to be determined by the assessor in the process of reaching the assessed value, then the city may lawfully issue the bonds. • In construing the provision of the constitution, the object to be attained is to ascertain and give' effect to the intent of the people in adopting it, and this is to be done by ascertaining the sense of the words used. (Hills v. City of Chicago, 60 Ill. 86; Cooley’s Const. Lim. 55; 6 Am. & Eng. Ency. of Law,—2d ed.—921.) The meaning of the term “assessment,” in connection with taxation, is well understood. It is an official valuation of property for the purpose of fixing the proportion of taxes which each one shall pay. Jqdge Cooley, in his work on the Law of Taxation, (p. 258,) defines it as follows: “An assessment, strictly speaking, is an official estimate of the sums which are to constitute the basis of an apportionment of, a tax between the individual subjects of taxation within the district. As the word is more commonly employed, an assessment consists in the two processes of listing the persons, property, etc., to be taxed, and of estimating the sums which are to be the guide in an apportionment of the tax between them.” By our constitution the assessment is 'a valuation to be determined according to the discretion of persons elected or appointed in such manner as the General Assembly shall direct. It does not provide for a fixed or arbitrary standard of value, and we have constantly held that the valuation for the purpose of taxation is committed to the discretion of the assessor. It must be determined by him and cannot be fixed by the legislature, which, however, are required by the constitution to enforce the provision that every person or corporation shall pay a tax in proportion to the value of his, her or its property. The intent of the people was that revenue should be provided by levying a tax according to valuation, to be ascertained by some person or persons elected or appointed for that purpose, so that there should be uniformity and equality between the owners of property and the different subjects of taxation. The statute in force when the constitution was adopted required an assessment of property at its actual value, and the statute continued to so require up to the act of 1898, which is now in force; but it was common knowledge that under such statutes property was not assessed at its full value. In Bureau County v. Chicago, Burlington and Quincy Railroad Co. 44 Ill. 229, and Chicago and Northwestern Railway Co. v. Boone County, id. 240, this court took notice of that practice as being long uniform, unchallenged, and recognized by the authorities having special charge of the revenue of the State. When the constitution was adopted no valuation of property in any assessment for State or county taxes had ever been made except the proportionate value fixed by the assessor, and none was made afterward up to 1898. The assessor had always adopted some proportionate basis of value, and while it was necessary for him to determine the full value in order to take a certain proportion or share as the assessed value, he set down the assessed value only. The provision of the present statute is that he shall set down such full value in a column prepared for that purpose, ás a'part of the process of determining the assessed' value by a fixed proportion or part thereof. Under previous constitutions the rule adopted by assessors to take some share of the real value of property as its value for taxation had grown into a custom sanctioned by every department of the government and recognized by this court, and, unquestionably, the provision in question referred to the value so fixed for the purposes of taxation. The meaning of a constitution does not change from time to time. The present law is in accord with the previous custom, but enforces uniformity by requiring the full value to be set down and a fixed share to be taken. We do not think that the requirement that the assessors shall set down the full value and take a fixed share thereof as the assessed value can be held to change the meaning of the constitution that the limit is to be determined by the assessed value. We think the constitution means that the limit of municipal indebtedness shall be computed upon and shall not exceed five per cent of the official estimate of the assessors for the preceding year as a basis for the apportionment of State and county taxes. That is the amount which is set down in the column under the head of “assessed value.” But it is urged by counsel.for appellants that the word “value,” used in the constitution, must mean actual value; that any attempt of the legislature to direct assessing officers to take one-fifth of such value as the assessed value is void, and that, inasmuch as the statute provides for a determination of such actual value, it must be held to be a basis of the limitation. The central and dominant idea of the constitution in the assessment of property for taxation and in the payment of taxes is uniformity and equality, but we find no provision which prevents the legislature from fixing the assessed value at less than full value. Justice and uniformity between tax-payers may be as well.secured by a proportionate basis, and while the value cannot be 'fixed by the legislature, it is within the legislative power to enforce the provision for uniformity by any proportionate rule. Assessors had always assessed property at a part, only, of the full value, and we see no reason why the legislature may not prevent the varying methods by which property was assessed unequally between different counties and municipalities of the State, by enforcing a fixed and uniform rule. So long as the correct proportion between the different subjects of taxation is maintained there is no language of the constitution which limits the legislative power to prescribe a basis for the action of the assessors. We conclude that the limit imposed by the constitution, repeated in the act under which the city of Chicago is organized, prohibits the incurring of an indebtedness beyond five per cent of the assessed value of the taxable property therein, and as that limit has been reached and passed, the decree of the superior court was right. The decree is affirmed. 5ecre6 affirmed.